Citation Nr: 0014613	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  89-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for skin cancer either 
on a direct basis or as due to exposure to ionizing radiation 
during service.

3.  Entitlement to service connection for a kidney disorder 
either on a direct basis or as due to exposure to ionizing 
radiation during service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran serve on active duty in the U.S. Army from 
December 1945 to January 1946 and in the U.S. Navy from June 
1952 to July 1956.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 1988 and 
September 1994 by the RO.  This case was previously before 
the Board in 1989, 1992, 1993, 1995 and 1998 and remanded for 
additional development and adjudication.


FINDINGS OF FACT

1.  The veteran failed to appear for VA audio and ear 
examinations in October 1998, December 1998, January 1999, 
and June 1999 scheduled for the purpose of determining 
whether he was suffering from hearing loss due to noise 
exposure in service.  

2.  There is no competent evidence of a nexus between the 
veteran's current hearing loss and an inservice injury or 
disease.

3.  During the veteran's military service, he was exposed to 
radiation during Operation UPSHOT-KNOTHOLE.

4.  There is no competent evidence of current skin cancer or 
a kidney disorder.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have hearing loss due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5107(a), 7104 
(West 1991 & Supp. 1999).  

2.  A well-grounded claim of service connection for skin 
cancer as a residual of exposure to ionizing radiation has 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311 (1999).

3.  A well-grounded claim of service connection for a kidney 
disorder as a residual of exposure to ionizing radiation has 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that he was treated in August 
1954 for otitis media and for pain in the right ear in June 
1955.  These records also show that in December 1945 he was 
found unfit for duty due to severe acne of the face.  In July 
1956, the veteran was evaluated for complaints of a tender 
area beneath the right ear.  The examining physician noted a 
small tender node.  According to the separation examination 
report dated in June 1956, the veteran's hearing was 15/15 
for whispered voice for both ears, indicative of normal 
hearing.  The records are otherwise negative for complaints, 
findings or treatment pertaining to skin cancer or a kidney 
disorder.

In a statement in support of his claim, dated in September 
1987, the veteran indicated that he had nodes which appeared 
and spread all over his body.  He stated that in July 1956 a 
physician told him that he could feel a small node beneath 
the right ear.  The veteran asserted that since his exposure 
to nuclear radiation particles while in service the nodes had 
spread to other parts of his body.  The veteran also 
contended that he had hearing loss due to noise exposure in 
service.  

Post-service evidence of record includes VA laboratory 
reports dated in October 1986 which show the veteran's 
creatinine level was high, at 1.9.  A pathology report dated 
in March 1987 described a specimen of tissue from the pinna 
of the veteran's right ear.  The pathologist provided a 
diagnosis of actinic keratosis with cornu cutaneum formation, 
completely excised.

In a December 1987, statement the veteran asserted that 
exposure to radiation during service caused him to develop 
skin cancer on two occasions.  He stated that a few years 
earlier he had developed skin cancer and that a private 
physician had surgically burned or removed cancerous areas 
from a number of places on his body.  He indicated that he 
had again developed skin cancer in the last year.  He 
reported that more recent skin cancer had been treated by 
another private physician.  

Records dated from May 1988 to January 1990, from the 
veteran's private physician M. Hall, M.D., show the veteran 
complained of hearing loss, attributing it to exposure to the 
loud blasts of atomic bomb tests.  He noted the veteran had 
slightly decreased hearing to spoken voice.  The veteran also 
reported a history of radiation exposure in service.  The 
veteran's creatinine level was 1.9.  Dr. Hall noted the 
evaluated creatinine level and indicated that it would be 
watched very closely.  The clinical impression was renal 
insufficiency.  Dr. Hall informed the veteran that the renal 
insufficiency possibly could have been related to the 
radiation exposure.

In May 1991, the veteran submitted a letter from the Defense 
Nuclear Agency (DNA).  The DNA's report, dated in November 
1987, indicated that a careful search of dosimetry data 
revealed no records of radiation exposure for the veteran.  
However a scientific dose reconstruction indicated the 
veteran would have received a probable dose of 2.2 rem gamma 
for his activities at Shot GRABLE.  This dose could range 
from a possible high of 4.4 rem gamma to a possible low of .8 
rem gamma.  The reconstruction report indicated that due to 
the distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  

On VA examination in February 1992, the veteran reported that 
his private physician had found a decrease in kidney 
function.  On examination the veteran had several 
subcutaneous nodules, the largest of which was 7 centimeters 
in the right anterior abdomen.  The second was in the left 
mid-abdomen.  There was one in his axillary area and a 5-
centimeter nodule in the left thigh.  The veteran reported 
that the nodules were larger, occasionally itched and caused 
mild discomfort.  He denied any flank frequency, dysuria, 
hepatitis or infection.  There was evidence of some mild 
prostate problems.  A VA laboratory report compiled in 
February 1992 shows the veteran's creatinine level was 1.9 in 
October 1986, 1.7 in March 1991 and 1.5 in February 1992.  
The lab report marked the 1.9 and 1.7 levels as high and the 
1.5 level as normal.  The clinical impression was multiple 
subcutaneous tumors consistent with lipomas enlarged in size, 
at this point not in critical area, however, given history 
and the fact that they are enlarging, excisional biopsy of an 
offending tumor might be indicated; history of reduced kidney 
functioning, on submitted documentation.  The veteran denied 
a history of kidney stones or lower tract significant 
symptoms that might be a contributing factor.  

On VA examination in October 1993, the examiner physician 
reviewed the veteran's medical records.  He noted that 
earlier evaluations had shown slightly elevated blood urea 
nitrogen, and creatinine levels at the upper limits of normal 
or slightly elevated, indicating some possible renal 
dysfunction.  The examiner indicated that the veteran had 
some transient decrease in renal function which had improved.  
The examiner also noted that a previous spine X-ray had 
revealed some stones in the veteran's left kidney.  The 
examiner reported that a careful check of the veteran's 
medical record did not reveal any record of a skin cancer 
being noted or removed.  The examiner concluded that the 
veteran had a history of exposure to ionizing radiation with 
multiple lipomas on his anterior abdomen that have been 
stable.  The veteran had an incidental findings of kidney 
stones and noted elevated kidney tests which had corrected to 
normal over the past year.

Outpatient treatment records dated from November 1992 to May 
1993 show continued evaluation for complaints of lipomas, 
hearing loss and complaints kidney dysfunction.  In January 
1993 the veteran reported that he had lost 40 percent of his 
kidney function due to radiation exposure.  

In a VA audiological examination in July 1997, pure tone 
thresholds in the right ear on audiometric testing were 25, 
35, 70, 90 and 100 decibels, respectively, at 500, 1,000, 
2,000 3,000 and 4,000 Hertz.  The thresholds in the left ear 
at the same frequencies were 25, 25, 45, 75 and 85 decibels.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left.  The 
audiological testing results were summarized as mild to 
profound sensorineural hearing loss in the right ear and a 
mild to severe sensorineural hearing loss in the left ear.  
Specifically, the examiner did not provide the etiology of 
the current hearing loss, nor did he determine whether or not 
there was any possible relationship between the veteran's 
military service and his claimed hearing loss.

Pursuant to the Board's September 1998 remand the RO 
requested additional private treatment records and scheduled 
the veteran for medical examinations in October 1998.  In a 
November 1998 statement the veteran indicated that he had no 
additional records.  He failed to report for the 
examinations.

The veteran was scheduled for VA examinations, including an 
audio and ear examination.  He reported for a genitourinary 
examination in December 1998 but did not appear for the audio 
examination scheduled that same month and did not provide a 
justification for his failure to report.

On VA examination in December 1998, the veteran reported that 
according to his private physician he had lost 20 percent of 
the function in both kidneys.  The veteran reported urinary 
frequency of 15-20 times per day and 4-5 times at night.  
There was no hesitancy or dysuria and the stream was good.  
The veteran reported that he leaks occasionally but does not 
have to wear a diaper or appliance.  He had a history of 
kidney stones three years ago that were operated on.  There 
was no nephritis or impotence.  The veteran reported that 
there has been no affect on his daily activities and that he 
had worked as a truck driver until last July.  On examination 
the penis and testicles were normal with no deformity.  The 
epididymis was normal and the spermatocord was described as 
"okay".  Erectile power was not elicited.  The anus 
appeared normal and digital exam of the rectal walls was 
described as "okay".  The prostate was 2+ enlarged and 
several vesicles were not felt.  There was no evidence of 
fistula.  The right testicle was 2x3 centimeters and the left 
testicle was 3x4 centimeters, both soft in consistency.  The 
peripheral pulses were good.  A lab report shows the 
veteran's creatinine level was 1.4.  The diagnosis was normal 
kidney function for age.  The examiner concluded that 
radiation exposure had not affected the veteran's kidney 
function.  

The veteran also is shown to have failed to report for VA 
audio and ear examinations scheduled in January 1999 and 
rescheduled in June 1999.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation. If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  Additionally, the 
veteran can be granted service connection for certain 
disabilities, including hearing loss, if manifested to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  


I.  Hearing Loss

The veteran was scheduled for VA examinations in order to 
assist in the development and adjudication of his hearing 
loss claim now presented on appeal.  He failed to appear for 
the examinations and did not provide a justification for his 
refusal.  Importantly, the claims folder contains no evidence 
that the notification mailed to the veteran regarding the 
scheduling of the examinations was returned to the RO as 
undeliverable.  Under the circumstances, the Board finds that 
good cause for his failure to report has not been 
demonstrated, and that no further development, including 
attempts to obtain medical opinions, is thus warranted.  
Under VA regulations, when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
decided based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (1999).

In this case, the medical evidence tends to establish that 
the veteran developed hearing loss after separation from 
military service.  Hearing loss was not diagnosed during 
service and the medical evidence of record contains no 
clinical reference to symptoms before 1997, almost 40 years 
after service discharge.  There is no competent evidence of 
hearing loss of service onset.  Thus, the second prong of 
Caluza is not satisfied, as there is no evidence that the 
veteran incurred hearing loss in service.

The medical evidence has demonstrated no continuity of 
symptomatology between 1956 and 1997 and the veteran has not 
brought forth any competent evidence that would establish a 
nexus between his current symptoms and active military 
service.  The VA audiometric examination report, dated in 
July 1997, demonstrates that the veteran currently has a 
legally cognizable hearing disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (1999).  At that 
examination the VA examiner simply diagnosed bilateral 
sensorineural hearing loss and did not specifically attribute 
the veteran's hearing impairment to his military service.  No 
additional post-service medical records that discuss the 
etiology of the veteran's hearing acuity have been obtained 
and associated with the claims folder.

Consequently, the Board must conclude that the claims folder 
contains no competent evidence associating the veteran's 
bilateral hearing loss, which was first documented 40 years 
after his separation from service, to his active military 
duty.  Competent medical evidence of a nexus between current 
disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has a bilateral 
hearing disability which is traceable to his military 
service, either having its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran's claim of service connection for bilateral 
hearing loss must be found to be not well grounded.

The only other evidence submitted in support of the veteran's 
claim are his assertions and contentions.  "[L]ay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded."  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Without competent evidence of a nexus between current hearing 
loss disability and service, the veteran's claim for service 
connection for hearing loss is not well-grounded, and must be 
denied.  


II.  Skin Cancer and Kidney Disorder

With respect to disabilities claimed to be the result of 
exposure to ionizing radiation, such presumptions may be 
found at 38 C.F.R. §§ 3.309(d) and 3.311 (1999).  Service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by three different methods.  First, if a veteran 
exposed to radiation during active service later develops one 
of the diseases a listed in 38 C.F.R. § 3.309(d), a 
rebuttable presumption of service connection arises.  See 38 
C.F.R. §§ 3.307, 3.309 (1999).  The diseases listed in 38 
C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Initially, the Board finds that the veteran is "radiation-
exposed veteran" as defined at 38 C.F.R. § 3.309(d).  A 
radiation exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as participation in Operation UPSHOT-
KNOTHOLE as an atmospheric nuclear test conducted by the 
United States from March 17 to June 20, 1953.  38 C.F.R. 
§ 3.309(d)(3)(I), (iv) (I) (1999).  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
(1999).

The veteran contends that he has skin cancer and a kidney 
disorder developed as a consequence of exposure to ionizing 
radiation during service.  While skin and kidney cancers are 
among the diseases listed as a "radiogenic disease" (i.e., 
one that may be induced by radiation exposure) listed at 
§ 3.311(b), that fact, alone, is not dispositive of the 
appeal.  Kidney disorders, including renal insufficiency are 
not a disease listed in paragraph (b)(2) and do not warrant 
service connection on a presumptive basis.

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§ 3.307 or 3.309 and 
manifested within the applicable presumptive period of § 
3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145.

Neither skin cancer nor a kidney disorder are shown in the 
veteran's service medical records or the medical treatment 
following his discharge from service in 1956.  Moreover, at 
the present time, the record does not include medical proof 
of the existence of the disabilities which the veteran claims 
are related to service.  As a result, the requirements for 
well-grounded claims have not been presented, and service 
connection for skin cancer and a kidney disorder must be 
denied.

After initially reviewing the veteran's appeal, the Board 
remanded the case to secure medical records from his private 
physician.  The RO requested that the veteran provide 
information regarding any additional post-service treatment 
for his claimed disabilities.  The veteran did not provide 
any additional evidence.  

The only evidence supportive of an etiological relationship 
to military service is the theory advanced by the veteran 
himself.  The Board has considered the veteran's contentions 
and although he has described the nature of his current 
problems and the circumstances in which he believes they 
arose, there has been no proffering of objective evidence by 
competent medical authority that he has skin cancer or a 
kidney disorder at the present time which can be attributed 
to exposure to ionizing radiation or military service.  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for skin cancer either 
on a direct basis or as due to exposure to ionizing radiation 
during service is denied.

3.  Entitlement to service connection for a kidney disorder 
either on a direct basis or as due to exposure to ionizing 
radiation during service is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

